CALVERT VARIABLE SERIES, INC. DISTRIBUTION AND SHAREHOLDER SERVICE PLAN This Plan (“Plan”) constitutes the distribution and shareholder service plan of Calvert Variable Series, Inc. (“Company”), a Maryland corporation, adopted pursuant to Rule 12b‑1 under the Investment Company Act of 1940 (“1940 Act”). The Plan relates to those investment portfolios (“Funds”) and those classes of shares of the Funds identified on Schedule A attached hereto, as amended from time to time (each, a “Distribution Plan Class”). Section 1. Subject to the limitations on the payment of asset-based charges set forth in NASD Rule 2830 of the Financial Industry Regulatory Authority (“FINRA”), each Distribution Plan Class shall pay to the distributor (“Distributor”) of the Company’s shares of beneficial interest (“Shares”), a fee in an amount not to exceed on an annual basis 0.25% of the average daily net asset value of that Distribution Plan Class (“Distribution Fee”) for (a) payments the Distributor makes to banks, financial planners, retirement plan service providers, broker/dealers, insurance companies, and other institutions (each a “Participating Organization”) for distribution assistance and/or shareholder services provided to holders of Shares of a Distribution Plan Class pursuant to an agreement between the Distributor and a Participating Organization (including, but not limited to, distributing sales literature; answering routine shareholder inquiries about the Company or Shares of a Distribution Plan Class; assisting shareholders with changing dividend options, account designation and address, and enrolling into any of several retirement plans offered in connection with the purchase of Shares of a Distribution Fund Class; assisting with the establishment and maintenance of customer accounts and records and with purchase and redemption transactions; investing dividends and capital gains distributions automatically in Shares; and providing such other information and services as the Company or the shareholder may reasonably request); or (b)reimbursement of expenses incurred by a Participating Organization pursuant to an agreement in connection with distribution assistance and/or shareholder service, including, but not limited to, the reimbursement of expenses relating to printing and distributing prospectuses to persons other than holders of Shares of a Distribution Plan Class, printing and distributing advertising and sales literature and reports to shareholders used in connection with the sale of Shares of a Distribution Plan Class, and personnel and communication equipment used in servicing shareholder accounts and prospective shareholder inquiries. For purposes of the Plan, a Participating Organization may include the Distributor or any of its affiliates or subsidiaries. Section 2.
